DETAILED ACTION

Allowable Subject Matter
Claims 3-4, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 15, and 19 are rejected, but would be allowable if combined and written in independent form including all of the limitations of each claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Henley (US PG Publication 2014/0288369) in view of Paavola (EP 1 164 800) and Ishii (US PG Publication 2012/0182458).

Regarding Claim 1, Henley (US PG Publication 2014/0288369) discloses a deflection prism (prism 145, Figs. 1-3 and 5-6, [0031]) assembly (proximal lens holder 144 may abut against the distal lens holder 148 [0029], distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6) for an endoscope (endoscope, title, Figs. 1-6) having a lateral viewing direction (outer window 151 formed at angle [0034], Figs. 2-3, 5-6), the deflection prism assembly comprising: 
a prism holder (distal lens holder 148 [0031] and proximal lens holder 144 [0029], Figs. 1-3 and 5-6); and 
a deflection prism (prism 145 [0031], Figs. 1-3 and 5-6) which is received in the prism holder (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6); 
the prism holder (distal lens holder 148 [0031] and proximal lens holder 144 [0029]) comprises a reception component (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6) and an adjustment component (proximal lens holder 144 [0029], Figs. 1-3 and 5-6), the deflection prism is attached to the reception component (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6) and at least a portion of the adjustment component is arranged within the reception component (portions of proximal lens holder 144 are within distal lens holder 148, Figs. 1, 3, 5, 6) concentrically in a radial direction relative to a central axis of the deflection prism (proximal lens holder 144 and distal lens holder 148 are concentric with axis A, Figs. 1, 3, 5, 6).
Henley does not disclose, but Paavola (EP 1 164 800) teaches wherein the prism is formed of a glass (prism glass [0003]; although the material of the prism is described for the prior art, Examiner understands that prisms are regularly made of glass);
the reception component (prism housing 2 [0011]) being formed of a ceramic (material ceramic [0011]) and the adjustment component (fastening element 9 [0014]) being formed of a metal (material of fastening element 9 is metal [0014]).
Henley does not disclose, but Ishii (US PG Publication 2012/0182458) teaches the adjustment component (rear lens holding frame 34 [0049] Fig. 5) provides a stop for the deflection prism (contains a space tube 46 abuts against the exit surface 45b of the prism 45 [0049], Fig. 5) in an axial direction (in the y axis direction, Fig. 5).
One of ordinary skill in the art before the application was filed would have been motivated to construct the lens holders of Henley using the materials suggested by Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009].
One of ordinary skill in the art before the application was filed would have been motivated to construct proximal lens holder 144 of Henley with spacing tube 46 of Ishii because Ishii teaches that it allows the position of the prism to be set “surely” [0078] and improves the efficiency of assembly of the endoscope [0010].

Regarding Claim 6, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1, wherein the deflection prism comprises a light outlet face (face near sensor 140, Figs. 1, 3, 5, 6) and an opposite light inlet face (opposite face near outer window 151 formed at angle [0034], Figs. 2-3, 5-6) arranged diagonally relative to the light outlet face (outer window 151 formed at angle [0034], Figs. 2-3, 5-6), a lateral face extending between the light outlet face and the light inlet face (face parallel to the optical axis A, Fig. 1).
Henley does not disclose, but Paavola (EP 1 164 800) teaches wherein the prism holder contacts the deflection prism such that the prism holder is circumferentially discontinuous on the lateral face of the deflection prism (front surfaces 27a/b of fastening element 9 and housing margins 12a/b of the prism holder 2 on only two sides (not on all four sides) of the prism 30 [0014]).
One of ordinary skill in the art before the application was filed would have been motivated to connect the prism holder of Henley with the prism of Henley on only two sides because Paavola suggests that minimal heat transfer can be achieved without weakening the solidity of the construction [0014], improving the reliability of the prism holder. 

Regarding Claim 7, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1, wherein the deflection prism is exclusively attached to the reception component (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6).

	Regarding Claim 10, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1, wherein the reception component is attached to the adjustment component (The proximal lens holder 144 may comprise an inner guide wall 144a that is formed at one end of the proximal lens holder 144 and an outer guide wall 144b that is formed at the other end of the proximal lens holder 144, the inner guide wall 144a may engage the guide of the distal lens holder 148, such that the distal lens holder 148 is rotatable with respect to the proximal lens holder 144 [0033]).

	Regarding Claim 11, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 10, wherein the reception component is attached to the adjustment component (the inner guide wall 144a may engage the guide of the distal lens holder 148, such that the distal lens holder 148 is rotatable with respect to the proximal lens holder 144 [0033]).
Henley does not explicitly disclose, but Paavola (EP 1 164 800) teaches attached with an adhesive (front surfaces 27a, 27b of the fastening element 9 are slid along the housing margins 12a, 12b. Thereafter the fastening element 9 is glued (to the prism holder 2) [0014]).10
One of ordinary skill in the art before the application was filed would have been motivated to modify the lens holders of Henley as taught by Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009]. 

	Regarding Claim 12, Henley (US PG Publication 2014/0288369) discloses an endoscope having a lateral viewing direction (endoscope Fig. 1), the endoscope comprising:
	a shaft configured to be inserted into a subject (endoscope Fig. 1);
	and the deflection prism assembly according to Claim 1 disposed on the shaft (grounds in Claim 1).15

Regarding Claim 13, Henley (US PG Publication 2014/0288369) discloses a method for assembling the deflection prism assembly according to Claim 1 (Grounds in Claim 1), the method comprising: 
attaching the adjustment component to an optical system of the endoscope (proximal lens holder 144 is attached to endoscope, Figs. 1-3, 5-6), fitting the reception component onto the adjustment component and attaching the reception component to the adjustment component (the inner guide wall 144a may engage the guide of the distal lens holder 148, such that the distal lens holder 148 is rotatable with respect to the proximal lens holder 144 [0033], Figs. 1-3, 5-6), inserting the deflection prism into the prism holder, axially aligning the deflection prism (prism is aligned with axis A, Figs. 1-3, 5-6), and attaching the deflection prism to the reception component (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6).
Henley does not disclose, but Ishii (US PG Publication 2012/0182458) teaches aligning by bringing the deflection prism to rest on the stop of the adjustment component (prism 45 is pressed from a rear to a front via the space tube 46 [0058]).
One of ordinary skill in the art before the application was filed would have been motivated to construct proximal lens holder 144 of Henley with spacing tube 46 of Ishii because Ishii teaches that it allows the position of the prism to be set “surely” [0078] and improves the efficiency of assembly of the endoscope [0010].

Regarding Claim 15, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1, wherein the reception component having a surface attached to the deflection prism (distal lens holder 148 [0031] has a surface that attaches to prism 145, 147, Fig. 3).
Henley does not disclose, but Ishii (US PG Publication 2012/0182458) teaches the surface of the reception component (prism storage frame 33 has a sloped portion 33b [0043]-[0044], Fig. 5) being offset at an angle (has a sloped portion 33b [0043]-[0044], Fig. 5) relative to a central axis of the deflection prism (relative to axis y, Fig. 5).
One of ordinary skill in the art before the application was filed would have been motivated to construct proximal lens holder 144 of Henley with spacing tube 46 of Ishii because Ishii teaches that it allows the position of the prism to be set “surely” [0078] and improves the efficiency of assembly of the endoscope [0010].

Regarding Claim 16, Henley (US PG Publication 2014/0288369) discloses a deflection prism (prism 145, Figs. 1-3 and 5-6, [0031]) assembly (proximal lens holder 144 may abut against the distal lens holder 148 [0029], distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6) for an endoscope (endoscope, title, Figs. 1-6) having a lateral viewing direction (outer window 151 formed at angle [0034], Figs. 2-3, 5-6), the deflection prism assembly comprising: 
a prism holder (distal lens holder 148 [0031] and proximal lens holder 144 [0029], Figs. 1-3 and 5-6); and 
a deflection prism (prism 145 [0031], Figs. 1-3 and 5-6) which is received in the prism holder (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6); 
the prism holder (distal lens holder 148 [0031] and proximal lens holder 144 [0029]) comprises a reception component (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6) and an adjustment component (proximal lens holder 144 [0029], Figs. 1-3 and 5-6), 
the deflection prism is attached to the reception component (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6) 
and the reception component having a surface attached to the deflection prism (distal lens holder 148 [0031] has a surface that attaches to prism 145, 147, Fig. 3). 
Henley does not disclose, but Paavola (EP 1 164 800) teaches wherein the prism is formed of a glass (prism glass [0003]; although the material of the prism is described for the prior art, Examiner understands that prisms are regularly made of glass);
the reception component (prism housing 2 [0011]) being formed of a ceramic (material ceramic [0011]) and the adjustment component (fastening element 9 [0014]) being formed of a metal (material of fastening element 9 is metal [0014]).
Henley does not disclose, but Ishii (US PG Publication 2012/0182458) teaches and the adjustment component (rear lens holding frame 34 [0049] Fig. 5) provides a stop for the deflection prism (contains a space tube 46 abuts against the exit surface 45b of the prism 45 [0049], Fig. 5) in an axial direction (in the y axis direction, Fig. 5), the surface of the reception component (prism storage frame 33 has a sloped portion 33b [0043]-[0044], Fig. 5) being offset at an angle (has a sloped portion 33b [0043]-[0044], Fig. 5) relative to a central axis of the deflection prism (relative to axis y, Fig. 5).
One of ordinary skill in the art before the application was filed would have been motivated to construct the lens holders of Henley using the materials suggested by Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009].
One of ordinary skill in the art before the application was filed would have been motivated to construct proximal lens holder 144 of Henley with spacing tube 46 of Ishii because Ishii teaches that it allows the position of the prism to be set “surely” [0078] and improves the efficiency of assembly of the endoscope [0010].

	Regarding Claim 17, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1, wherein at least a portion of the adjustment component is arranged within the reception (portions of proximal lens holder 144 are within distal lens holder 148, Figs. 1, 3, 5, 6) concentrically in a radial direction relative to a central axis of the deflection prism (proximal lens holder 144 and distal lens holder 148 are concentric with axis A, Figs. 1, 3, 5, 6). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henley (US PG Publication 2014/0288369) in view of Paavola (EP 1 164 800), Ishii (US PG Publication 2012/0182458), Akita (JP 2000094284 A), and Reasons (US Patent 4,328,185). 

	Regarding Claim 2, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1.
Henley does not explicitly disclose, but Akita (JP 2000094284 A) teaches further comprising at least one electrical heating element for heating the prism assembly (prism holder is heated, Pp. 7 second to last paragraph), the at least one heating element being on the reception 15component (holder 1 is placed on a heater base, Pp. 7 second to last paragraph).
Akita does not explicitly disclose, but Reasons (US Patent 4,328,185) teaches heating element being disposed in or on the 15component (resistive heating element mounted on top and bottom of housing, Column 19 lines 5-10).
It would have been obvious to one of ordinary skill in the art before the application was filed to use heater to bond the prism of Henley to its holder because Akita teaches the prism can be fixed to the reference surface using a thermoplastic adhesive with high accuracy without tilting so that the prism can be securely fixed to the holder [0055], suggesting that the prism can be securely and accurately bonded in manner superior to other prior arts.
It would have been obvious to one of ordinary skill in the art to modify the prism holder of Akita to include a resistive heater and thermistor because Reasons teaches that it is a simple construction that provides even heating throughout the interior, and the heating is accurately monitored and controlled (Column 19 lines 15-20).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Henley (US PG Publication 2014/0288369) in view of Paavola (EP 1 164 800), Ishii (US PG Publication 2012/0182458), and JP-H0635301-Y2.

	Regarding Claim 5, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1.
Henley does not explicitly disclose, but JP-H0635301-Y2 teaches wherein the adjustment component (holder base 3a, translation Page 2, sixth full paragraph) is configured to provide reference points (recesses 3c, translation Page 2, sixth full paragraph) for radial alignment of the optic (protrusion 2b of a plate 2 is fitted into a peripheral edge of an upper surface of the holder base 3a. A plurality of fitting recesses 3c for positioning 2 are formed, translation Page 2, sixth full paragraph).
It would have been obvious to one of ordinary skill in the art before the application was filed to devise the prism and holder of Henley with protrusions and grooves for alignment because JP-H0635301-Y2 teaches that the mating of the protrusions and grooves serves to prevent rotation between the optic and the holder, erroneous assembly of the optic is prevented, and assembly is simplified (translation Pp. 3 paragraph (G)). 


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Henley (US PG Publication 2014/0288369) in view of Paavola (EP 1 164 800), Ishii (US PG Publication 2012/0182458), and Akita (JP 2000094284 A).

	Regarding Claim 8, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 7.
Henley does not explicitly disclose, but Akita (JP 2000094284 A) teaches wherein the prism is attached to the reception component with an adhesive (prism is bonded to holder with thermoplastic adhesive, Claim 1).
It would have been obvious to one of ordinary skill in the art before the application was filed to bond the prism of Henley to its holder using an adhesive because Akita teaches the prism can be fixed to the reference surface with high accuracy without tilting, until it is solidified, so that the prism can be securely fixed to the holder [0055], suggesting that the prism can be securely and accurately bonded in manner superior to other prior arts. 

	Regarding Claim 9, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 8.
Henley does not explicitly disclose, but Paavola (EP 1 164 800) teaches wherein at least one gap is disposed between the prism and the reception component, the at least one gap having a gap width such that no portion of 5the prism contacts with the reception component (gap between prism 30 and holder 2, Fig. 2).
Henley does not explicitly disclose, but Akita (JP 2000094284 A) teaches wherein the gap is an adhesive gap (prism is bonded to holder with thermoplastic adhesive, Claim 1).
	It would have been obvious to one of ordinary skill in the art to replace the prism holder of Junbauer with the prism holder and fastening element 9 of Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009].
It would have been obvious to one of ordinary skill in the art before the application was filed to bond the prism of Henley to its holder using an adhesive because Akita teaches the prism can be fixed to the reference surface with high accuracy without tilting, until it is solidified, so that the prism can be securely fixed to the holder [0055], suggesting that the prism can be securely and accurately bonded in manner superior to other prior arts.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Henley (US PG Publication 2014/0288369) in view of Paavola (EP 1 164 800), Ishii (US PG Publication 2012/0182458), and Jungbauer (US PG Publication 2014/0288370).

	Regarding Claim 19, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1.
Henley does not disclose, but Jungbauer (US PG Publication 2014/0288370) teaches wherein a portion of the deflection prism protrudes distally from a distal-most portion of the reception component (a portion of prism 11 rests above prism holder 13, Fig. 1).
One of ordinary skill in the art before the application was filed would have been motivated to modify distal lens holder 148 of Henley to form a stop as taught by Jungbauer because Jungbauer teaches that this structure of the optical system enables the optical system to be pushed into the endoscope jacket after the jacket is hermetically constructed and cleaned [0011], [0007], improving the operability of the endoscope. 


Response to Arguments
Applicant’s remarks filed 11/21/2022 are unpersuasive.
Applicant argues that Paavola’s and Jungbauer’s prism holders are fundamentally different than Henley’s, and one of ordinary skill in the art would not be motivated by their disclosures to modify Henley (Remarks Pp. 8, last paragraph; Pp. 9 second and third paragraph, Pp. 10 third paragraph). 
This is not persuasive.
	Regarding Henley and Paavola, Henley and Paavola have similar lens holder structures, each having a “reception component” and an “adjustment component,” the reception component being attached to the prism, and the adjustment component being attached to the sensor. The contribution of Paavola is specifically the material of reception component being ceramic and the material of the adjustment component being metal. 
Applicant argues that Paavola does not describe the benefit of forming each of the reception and adjustment components from these specific materials (Pp. 10 third paragraph), but this statement is false. Paavola states that constructing the reception component (prism housing 2 [0011]) from ceramic is advantageous because there are good mechanical properties for ceramics, such as strength and impact resistance; and at the same time its thermal expansion coefficient is of the same order as the thermal expansion coefficient of the prism [0011]. The entire structure and its materials reduces the problem caused by thermal expansion and heat transfer between the prism and the sensor, and improves the focusing, alignment, and image quality of the system [0009]. Thus, Paavola teaches specific reasons for modifying Henley by constructing parts of the structure with ceramic and metal, and none of these advantages are obviated by difference between the optical functions of the Henley’s and Paavola’s prisms. 
Regarding Henley and Jungbauer, Jungbauer teaches a specific benefit related to the physical structure of the Jungbauer’s lens holder [0011]. The benefit is that the endoscope is constructed hermetically and without impurities, and requires the optical system of the endoscope to be “pushed” into the sleeve, which is possible because of the structure of the prism holder 13 and the prism 11. One of ordinary skill in the art would expect that adopting this structure into the Henley would enable the optical system of Henley to be pushed into the endoscope sleeve of Henley and enable the endoscope to be constructed hermetically and without impurities. None of these advantages are obviated if applied to Henley.
The structural advantages of Paavola and Jungbauer would lead one of ordinary skill in the art to adopt teachings from each into Henley. Therefore, the combination of references appears to be obvious. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20120078049-A1 – reference points
US-20070273986-A1 – grooves/notches
US-20040070820-A1 – endoscope
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/            Examiner, Art Unit 2485